OPINION — AG — THE EMPLOYMENT NEGOTIATION PROCESS AND INCIDENTAL MEETINGS BETWEEN PROFESSIONAL ORGANIZATIONS REPRESENTING PROFESSIONAL EDUCATORS AND A SCHOOL DISTRICT BOARD OF EDUCATION THEREIN REPRESENTS BY A NEGOTIATION TEAM CONSISTING OF ONE BOARD MEMBER AND/OR SCHOOL ADMINISTRATORS DOES NOT CONSTITUTE A MEETING(S) OF A PUBLIC BODY WITHIN THE PURVIEW OF THE OKLAHOMA OPEN MEETING ACT AND WOULD NOT BE SUBJECT TO ITS PROVISIONS. CITE: 25 Ohio St. 1977 Supp., 301 [25-301], 25 Ohio St. 1977 Supp., 303 [25-303], 70 Ohio St. 1971 509.1 [70-509.1] (R. THOMAS LAY)